Citation Nr: 0336829	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 7, 2001, 
for service connection for non Hodgkin's lymphoma for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran had verified active service from May 1959 to 
December 1969 and from January 1974 to February 1983.  He 
died in June 2001.  

The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

An October 1998 memorandum from the Disabled American 
Veterans made a claim on the veteran's behalf for an 
increased disability rating for the service connected 
lumbosacral strain.  The record does not show that a decision 
was made on this claim prior to the veteran's death.  The 
appellant applied for accrued benefits in July 2001.  It 
therefore appears that there was a claim for an increased 
rating for the veteran's service connected lumbosacral strain 
pending at the time of his death.  This issue as it relates 
to entitlement to accrued benefits has not been developed for 
appellate review and it is referred to the RO for appropriate 
action. 

The appellant presented testimony before the undersigned at a 
hearing in April 2003.  A transcript of the hearing has been 
associated with the claims file.  At that hearing, the 
appellant raised the issue of whether the veteran had an 
inferred claim for service connection for diabetes mellitus 
pending at the time of his death.  This issue as it relates 
to entitlement to accrued benefits has not been developed for 
appellate review and it is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran had a claim for service connection for non 
Hodgkin's lymphoma pending at the time of his death.

3.  The claim for service connection for non Hodgkin's 
lymphoma was received on May 7, 2001.

4.  There is no evidence in possession of VA of an earlier 
claim for service connection for non Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than May 7, 2001, for service connection for non Hodgkin's 
lymphoma for accrued benefits purposes are not met.  
38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 5106, 5107, 
5110, 5121(a), 5126 (West 2002); 38 C.F.R. § 3.1000(d)(4)(i) 
(2002), 38 C.F.R. §§ 3.102, 3.151(a), 3.155, 3.159, 3.326, 
3.400(b)(2)(ii), 3.1000 (2003); 68 Fed.Reg. 50,966 (August 
25, 2003) (to be codified at 38 C.F.R. § 3.816).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that an earlier effective 
date for service connection for the veteran's non Hodgkin's 
lymphoma for accrued benefits purposes is warranted.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (2003).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2003).  

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will be paid upon the death of the veteran to his spouse if 
she is alive.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2003).

Evidence in the file at date of death will be considered to 
have been met when there is on file at the date of the 
veteran's death is evidence, including uncertified 
statements, which is essentially complete which is of such 
weight as to establish service connection or degree of 
disability for disease or injury when substantiated by other 
evidence in file at date of death or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  38 C.F.R. § 3.1000(d)(4)(i) 
(2002).

Evidence considered to be in the file at the date of death 
even though it is not physically placed in the file includes 
service department records, VA hospitalization reports, 
reports of treatment or examination at VA medical facilities 
or as authorized by VA, and reports of autopsy made by VA.  
Hayes v. Brown, 4 Vet. App. 353 (1993) (also holding that 
manual provisions affecting what post-date-of-death evidence 
may be considered were substantive rules).  In response to 
Hayes, See 67 Fed. Reg. 9,638 (2002), 38 C.F.R. § 3.1000 was 
revised, effective in November 2002.  67 Fed. Reg. 65,707 
(2002).  In pertinent part, the amendment to 38 C.F.R. 
§ 3.1000(d)(4) in its entirety now provides that evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2003).

In August 2003, VA published regulations governing effective 
dates for claims for service connection for diseases presumed 
to be caused herbicide or Agent Orange and affected by the 
case of Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 TEH (N.D. Cal.).  These regulations 
were effective September 24, 2003.  These regulations are 
applicable to claims where VA denied compensation for a 
covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989.  These regulations are 
also applicable to claims for disability compensation for 
the covered herbicide disease that were either pending 
before VA on May 3, 1989, or were received by VA between 
that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are: 
type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  68 Fed.Reg. 50,966 
(August 25, 2003) (to be codified at 38 C.F.R. § 3.816). 

In March 1983, the veteran filed a claim for VA compensation 
or pension (VA Form 21-526e).  This was a formal claim.  
38 C.F.R. § 3.151(a) (2003).  He indicated that the claim was 
for heart disease and loss of hearing.  There is no 
indication that a claim for non Hodgkin's lymphoma was being 
made.

In October 1996, the veteran filed a statement requesting 
that his claim for hearing loss, heart attack/high blood 
pressure, residuals of shrapnel blast, and a back condition 
be reopened.  Since a formal claim for benefits had been 
previously filed and service connection for these disorders 
had not been previously established, this statement was a 
formal claim for service connection for these disabilities.  
38 C.F.R. §§ 3.151(a), 3.155(a) (2003).  There was no mention 
of non Hodgkin's lymphoma.

On May 7, 2001, a statement was received from the veteran 
wherein he claimed service connection for non Hodgkin's 
lymphoma.  This document was signed on April 20, 2001.  Since 
a formal claim had been previously filed, this statement was 
a formal claim for service connection for non Hodgkin's 
lymphoma.  38 C.F.R. §§ 3.151(a), 3.155(a) (2003).  This 
statement is the first document in the record to identify non 
Hodgkin's lymphoma as the disease for which a claim was made.  
The RO established service connection for non Hodgkin's 
lymphoma as a disease presumed to be due to exposure to 
herbicide or Agent Orange with an effective date of May 7, 
2001.  The appellant testified before the undersigned that 
the veteran was diagnosed with non Hodgkin's lymphoma in 1998 
and evidence submitted by the veteran in conjunction with his 
claim confirmed that he had been diagnosed with this disease 
in 1998.  Since more than one year had elapsed since the 
veteran retired from service and the evidence showed that he 
had been diagnosed with the disease prior to the claim, the 
effective date for service connection for non Hodgkin's 
lymphoma as a presumptive disease is the date the claim is 
received.  While the veteran was diagnosed with the disease 
in 1998 and he signed the statement on April 20, 2001, the 
effective date of service connection is determined by the 
date of receipt of the claim by VA.  Since the veteran's 
claim was received by VA on May 7, 2001, the date of claim 
and effective date of service connection is that date.  This 
is consistent with the effective date established by the RO.  
38 C.F.R. § 3.400(b)(2)(ii) (2003).  

The appellant has claimed entitlement to an earlier effective 
date for service connection for accrued benefits purposes.  
Such a determination is made based on the evidence in the 
file at the time of the veteran's death, and includes claims 
that are pending at the time of his death.  The claims file 
does contain a memorandum from the Disabled American Veterans 
and a statement of the veteran received in October 1997.  
These documents, however, are related to an increased rating 
for the veteran's lumbosacral strain.  Additionally, as noted 
in the INTRODUCTION, the claims file contains a memorandum 
from the Disabled American Veterans dated in October 1998.  
This memorandum, however, is also related to the veteran's 
lumbosacral strain.  While these documents are claims for 
benefits, they are not claims for service connection for non 
Hodgkin's lymphoma since the claim must identify the benefit 
sought.  The claims file does not contain any document dated 
prior to May 7, 2001, that could be construed as a claim for 
service connection for non Hodgkin's lymphoma.  Additionally, 
the appellant testified before the undersigned that she did 
not believe the veteran had filed a claim for service 
connection for non Hodgkin's lymphoma prior to May 2001.  
38 C.F.R. §§ 3.151(a), 3.155(a) (2003).  

Evidence in the claims file at the time of the veteran's 
death includes evidence in the possession of VA but not 
located in the claims file.  This would include VA medical 
records.  The appellant testified before the undersigned that 
the veteran received treatment at the VA medical facility in 
Orlando, Florida.  However, this is a claim for an earlier 
effective date for service connection which is determined by 
the date of receipt of the claim.  Such a claim must identify 
the benefit sought.  Therefore, the VA medical records would 
not be relevant to the issue of an earlier effective date for 
service connection.  38 C.F.R. § 3.1000(d)(4)(i) (2002); 
38 C.F.R. §§ 3.151(a), 3.155(a), 3.1000(d)(4) (2003).

During the pendency of the appellant's claim and appeal, new 
regulations were promulgated governing effective dates for 
claims for service connection for diseases presumed to be 
caused by herbicide or Agent Orange, including non Hodgkin's 
lymphoma, and affected by the case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-6160 TEH 
(N.D. Cal.).  The RO has not addressed these new regulations 
and appellant has not been advised of these new regulations.  
However, the veteran's claim was not affected by the Nehmer 
case.  As discussed above, a claim for service connection 
for non Hodgkin's lymphoma was not received until May 7, 
2001, and the file does not contain an earlier claim for 
service connection for non Hodgkin's lymphoma.  Since the 
veteran's claim was not affected by the Nehmer case, there 
is no prejudice to the appellant in deciding the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran filed his claim for service connection for non 
Hodgkin's lymphoma on May 7, 2001.  No earlier claim for this 
disorder was made by the veteran.  Unfortunately, the veteran 
died while his service connection claim was pending.  The RO 
adjudicated the veteran's claim and established an effective 
date of May 7, 2001, for service connection for non Hodgkin's 
lymphoma which is consistent with the date of claim.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than May 7, 2001, for 
service connection for non Hodgkin's lymphoma for accrued 
benefits purposes.  38 U.S.C.A. §§ 5101(a), 5110(a), (b), 
5121(a) (West 2002); 38 C.F.R. § 3.1000(d)(4)(i) (2002), 
38 C.F.R. §§ 3.151(a), 3.155, § 3.400(b)(2)(ii), 3.1000 
(2003); 68 Fed.Reg. 50,966 (August 25, 2003) (to be codified 
at 38 C.F.R. § 3.816). 

Prior to the appellant's claim and appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  The VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for a grant of the benefit sought in the 
September 2002 statement of the case.  The statement of the 
case provided the appellant with a summary of the evidence in 
the record used for the determination.  Accordingly, the 
appellant was advised of the evidence necessary to 
substantiate her claim.  A June 2002 VA letter advised the 
appellant of the evidence needed to support her claim, the 
kind of evidence she was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  Accordingly, the 
duty to notify the appellant of what evidence she was 
responsible for obtaining and the evidence VA was responsible 
for obtaining has been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The June 2002 VA letter advised the 
appellant to respond within 30 days.  Additionally, the 
statement of the case provided the regulations applicable to 
the VCAA, including the regulation that indicates that there 
was a 30 day time limit in which to respond to the VCAA 
development letter.  However, the U.S. Court of Appeals for 
the Federal Circuit invalidated regulations that provided for 
a period of less than one year to respond to the VA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003).  More than one year has 
elapsed since the June 2002 letter and the September 2002 
statement of the case were sent to the appellant.  
Additionally, the VA letter advised the appellant that if 
evidence was received within one year of the date of the 
letter and entitlement to benefits was established, then the 
benefits could be paid from the date of the claim.  Since 
over one year has elapsed since the appellant was notified of 
the evidence necessary to substantiate the claim, there is no 
prejudice to the appellant by the Board considering the claim 
at this time.  Moreover, the appellant was offered additional 
time to submit evidence at her hearing in April 2003, and 
indicated then that she had no additional evidence that she 
wished to submit.

A claim for accrued benefits is based on the evidence in the 
file or possession of VA at the time of the veteran's death.  
While in possession of VA would include VA medical records, 
as noted above, such records would not be relevant to the 
issue of entitlement to an earlier effective date for service 
connection for accrued benefits purposes.  Additionally, the 
appellant has not identified or submitted additional relevant 
evidence of probative value.  Accordingly, the facts relevant 
to this claim have been developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an effective date earlier than May 7, 2001, 
for service connection for non Hodgkin's lymphoma for accrued 
benefits purposes is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



